Citation Nr: 0806268	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for claimed disability resulting from treatment at a 
Department of Veterans Affairs (VA) facility in April 1998.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran had multiple periods of active duty, including 
from September 1947 to September 1951, October 1953 to 
September 1957, and December 1957 to January 1963.

In January 2001, the RO received the veteran's claim for 
entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for disabilities which he contended were the result of 
improper treatment at the Indianapolis, Indiana VA Medical 
Center (VAMC) in April 1998.  The February 2003 rating 
decision denied the claim, and he appealed.

In November 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

This matter was previously before the Board in August 2005.  
At that time, the Board denied the veteran's claim.  The 
veteran duly appealed the Board's decision the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2007, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand. An Order of the Court dated March 
26, 2007 granted the motion and vacated the Board's decision.

Based upon the requirements for additional development 
contained in the Joint Motion for Remand, the appeal is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for various disabilities he claims resulted 
from treatment at the Indianapolis VAMC in April 1998.  

Although the veteran was seeking compensation for a complete 
occlusion of the left carotid artery (and resulting heart 
attack), and an abdominal aortic aneurysm (AAA) as a result 
of an arteriogram and left carotid endartectomy in his 
original claim, the disabilities discussed in the Joint 
Motion for Remand are limited to disabilities of the tongue, 
vocal cords and difficulty swallowing.   Accordingly, the 
Board believes that only the matter of the veteran's 
entitlement to benefits under 38 U.S.C. § 1151 for 
disabilities of the tongue and vocal cords and swallowing 
complaints remain on appeal.  See Bucklinger v. Brown, 5 Vet. 
App. 435, 436 (1993). 

In the Joint Motion for Remand, it was noted that certain 
follow-up testing referred to in the November 2002 opinion of 
Dr. H. was apparently not completed.  Accordingly, it was 
determined that an additional medical examination must be 
accomplished.  See the March 2007 Joint Motion for Remand, 
page 3.   

The additional examination required  should include a 
determination as to the existence of "residual disabilities, 
including tongue deviation, difficulty swallowing, and 
problems with the vocal cords" and an opinion as to the 
cause of such disabilities.  The examination should also 
include the apparently unperformed  neurological examination 
to evaluate the veteran's tongue deviation and difficulty 
swallowing as well as an indirect laryngoscopy to evaluate 
the vocal cord movements.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should refer the veteran for a 
medical examination to determine the 
current existence of any disabilities of 
tongue deviation, difficulty swallowing, 
and/or problems with the vocal cords.  If 
such disabilities are identified, the 
examiner should opine as to whether any 
such disability was caused by VA medical 
treatment; and if so was such disability 
was caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing care to the veteran in 
April 1998 or was such disability the 
result of an event which was not 
reasonably foreseeable.  

The VA examination should include a 
neurological evaluation to evaluate the 
existence of tongue deviation and 
difficulty swallowing, as well as an 
indirect laryngoscopy to evaluate any 
apparent problem in vocal cord movement.  
Any diagnostic testing deemed necessary by 
the examiner must be carried out.  All 
testing results must be associated with 
the veteran's claims folder.  If a 
specialist consultation is deemed to be 
necessary by the examiner, such should be 
scheduled.  

The veteran's claims folder should be 
forwarded for review by the examiner.  
A report of the examiner's conclusions 
should be prepared and associated with the 
veteran's VA claims folder.  

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied VBA should provide the veteran and 
his attorney with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



